DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C (figs. 3) in the reply filed on 03 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4, 8, 11, and 12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. The examiner notes that the limitations in claims 2-4 do not appear to be associated with any of the embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US 2008/0179148).
In Re claim 1, Quinn et al. disclose a hydraulic bump stop (fig. 2), comprising: an outer hydraulic cylinder (128); an inner hydraulic cylinder (124); and a fluid reservoir (150), wherein the outer and inner cylinders cooperate to define an interior volume (130) in fluid communication with the reservoir through an orifice (see 154).
In Re claim 5, see hydraulic fluid (0).
In Re claim 6, see seal (134).  The examiner notes that the cylinders inherently form a seal therebetween to function properly and not leak hydraulic fluid.
In Re claim 9, see prior art figs. 1, and par. 0025.

Claims 1, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al. (US 2021/0123495).
In Re claim 1, Sankaran et al. disclose a hydraulic bump stop (100), comprising: an outer hydraulic cylinder (90); an inner hydraulic cylinder (92); and a fluid reservoir (48), wherein the outer and inner cylinders cooperate to define an interior volume (104,110) in fluid communication with the reservoir through an orifice (134).
In Re claim 5, see hydraulic fluid which volumes (110, 48).
In Re claim 6, see seal (120).
In Re claim 9, see fig. 1.
In Re claim 10, see piston-cylinder (32, 30) interior volume (48).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657